DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 07/01/2022.
Status of Rejections
The objection to the abstract is withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 4 is/are obviated by applicant’s cancellation. 
The previous rejections of claims 1-2 and 5-13 are withdrawn in view of applicant's amendments.
The rejection of claim 4, now incorporated into amended claim 1, is maintained.
Claims 1-3 and 5-13 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (U.S. 2008/0213650), hereinafter Kohl, in view of Padiyath et al. (U.S. 2007/0020451), hereinafter Padiyath.
Regarding claim 1, Kohl teaches an article comprising a substrate (see e.g. Fig. 2, polymer layer 16 of fuel cell membrane 10b; Paragraph 0047, lines 1-2); a silicon containing layer on the substrate (see e.g. Fig. 2, membrane 12; Paragraph 0047, lines 4-5, Paragraph 0038, lines 1-6 and Paragraph 0088, lines 1-2); and a layer comprising metallic Pt on the silicon containing layer (see e.g. Fig. 2, bottom catalyst layer 14; Paragraph 0043, lines 1-5).
Kohl does not teach the silicon containing layer being a diamond-like glass layer, but does teach it comprising inorganic materials including silicon dioxide and doped silicon dioxides (see e.g. Paragraph 0038, lines 1-6). Kohl further teaches this layer acting as a barrier preventing crossover of reactants (see e.g. Paragraph 0034, lines 8-12), as well as the overall fuel cell membrane being used in technologies such as microelectronics (see e.g. Paragraph 0036, lines 1-4).
Padiyath teaches a moisture barrier film comprising a coating provided on a substrate preventing penetration of moisture, oxygen and other contaminants to the underlying substrate (see e.g. Fig. 1, coating 100 provided on substrate 102; Paragraph 0024), the coating comprising a diamond-like glass layer (see e.g. Paragraph 0021, lines 3-8, Paragraph 0030 and Paragraph 0042, lines 7-14). This diamond-like glass layer has higher resistance to cracking in comparison to silicon oxide films (see e.g. Paragraph 0043, lines 1-5 and 17-21). The diamond-like glass layer can be enhanced with additives to increase properties such as electrical conductivity and diffusion (see e.g. Paragraph 0037 and Paragraph 0038, lines 8-13). Furthermore, this barrier film and substrate structure is applicable to flexible electronic devices (see e.g. Paragraph 0023, lines 15-19) and is particularly taught as usable with an overlaying electrode (see e.g. Paragraph 0055, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon containing layer of Kohl to instead comprise the diamond-like glass taught by Padiyath as an alternate barrier material usable for an electrode structure that has higher cracking resistance than silicon oxide films.
Regarding claim 2, Kohl in view of Padiyath teaches the silicon containing layer being a continuous layer (see e.g. Kohl Fig. 2, membrane 12 shown as continuous).
Regarding claim 3, Kohl in view of Padiyath teaches the silicon containing layer comprising SiOxCzHy (see e.g. Padiyath Paragraph 0021, lines 3-8, and Paragraph 0042, lines 7-14).
Regarding claim 6, Kohl in view of Padiyath teaches the substrate comprising a polymer (see e.g. Kohl Paragraph 0050, lines 1-4).
Regarding claim 7, Kohl in view of Padiyath teaches the polymer being a fluorinated polymer (see e.g. Kohl Paragraph 0050, lines 1-4).
Regarding claim 8, Kohl in view of Padiyath teaches the fluorinated polymer being polytetrafluoroethylene (see e.g. Kohl Paragraph 0050, lines 1-4).
Regarding claim 9, the claim further limits the optional limitation of the substrate comprising a carbon fiber. Kohl in view of Padiyath teaches the alternate embodiment of the substrate comprising a polymer (see e.g. Kohl Paragraph 0050, lines 1-4), and is therefore not required to meet this further limited optional limitation. 
MPEP § 2143.03 states “As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009)”.
Regarding claim 10, Kohl in view of Padiyath teaches metallic Pt being distributed throughout the layer comprising metallic Pt (see e.g. Kohl Fig. 2, distributed bottom catalyst layer 14; Paragraph 0043, lines 1-5, the catalyst comprising only platinum for instance when the fuel is hydrogen).
Regarding claim 11, Kohl in view of Padiyath teaches the metallic Pt being collectively present in the article at a concentration of 5.96 mg/cm3 to 27.43 mg/cm3 (see e.g. Kohl Paragraph 0040, lines 1-3, Paragraph 0044, Paragraph 0051, lines 1-2, and Paragraph 0101, lines 1-3; the membrane, polymer and catalyst layer have preferred thicknesses of 1 µm, 10-50 µm and 0.3-1 µm, respectively, resulting in a total thickness of about 11.3 to 52 µm, and the catalyst loading is exemplified as 31 µg/cm2, which results in 5.96-27.43 mg/cm3 of the catalyst in the overall article).
Regarding claim 12, Kohl in view of Padiyath teaches the layer comprising metallic Pt being a discontinuous layer (see e.g. Kohl Paragraph 0043, lines 8-10, the catalyst layer is porous, allowing protons to pass through, meaning it is discontinuous).
Regarding claim 13, Kohl in view of Padiyath teaches the discontinuous layer of metallic Pt comprises a plurality of island-like regions of the metallic Pt (see e.g. Kohl Fig. 2, catalyst layer 14 shown as discontinuous islands, sputtering particularly being taught as forming islands; Paragraph 0089, lines 1-2, and Paragraph 0104, lines 14-17).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Padiyath, as applied to claim 1 above, and further in view of Matthews et al. (U.S. 2017/0183789), hereinafter Matthews.
Regarding claim 5, Kohl in view of Padiyath teaches all the elements of the article of claim 1 as stated above. Kohl in view of Padiyath further teaches the substrate being a membrane (see e.g. Kohl Paragraph 0047, lines 4-5). Kohl in view of Padiyath does not explicitly teach the substrate being a porous membrane, but does teach that protons must be transferred across the membrane layers from the anode to the cathode (see e.g. Kohl Paragraph 0093, lines 3-6).
Matthews teaches a membrane electrode assembly (see e.g. Paragraph 0026, lines 1-4) comprising an ion exchange membrane which is porous to allow passage of solvated ions from one surface of the membrane to an opposite surface of the membrane (see e.g. Paragraph 0034, lines 1-6).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer membrane substrate of Kohl in view of Padiyath to be porous as taught by Matthews as a particular known suitable way to enable transport of the ions across a polymeric membrane of a membrane electrode assembly.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
On pages 6-8, Applicant argues that there is no suggestion in the art that the DLG layer of Padiyath would be capable of transferring protons and the combination would risk rendering the invention of Kohl inoperable for its intended purpose. This is not considered persuasive. Padiyath teaches the diamond like glass layer comprising additional components to influence properties including diffusion (see e.g. Padiyath Paragraph 0037, and Paragraph 0038, lines 8-13), indicating that diffusion of the DLG layer is a controllable property. Kohl similarly teaches the silicon dioxide film being doped with an additional component to enable diffusion of the protons (see e.g. Kohl Paragraph 0039, lines 4-7), while also acting as a barrier to prevent crossover of reactants (see e.g. Kohl Paragraph 0034, lines 8-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795